

Exhibit 10.1




























CELANESE AMERICAS SUPPLEMENTAL RETIREMENT SAVINGS PLAN


AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2014










--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
ARTICLE I PURPOSE
1


 
ARTICLE II DEFINITIONS
1


 
ARTICLE III ELIGIBILITY
4


 
ARTICLE IV SUPPLEMENTAL SAVINGS CONTRIBUTIONS AND EARNINGS
4


 
ARTICLE V BENEFIT PAYMENTS
5


 
ARTICLE VI DEATH BENEFITS
5


 
ARTICLE VII FUNDING
5


 
ARTICLE VIII ADMINISTRATION
6


 
ARTICLE IX AMENDMENT AND TERMINATION
7


 
ARTICLE X MISCELLANEOUS PROVISIONS
8







--------------------------------------------------------------------------------




ARTICLE I
PURPOSE
Desiring to provide systematically for the payment of supplemental benefits to a
select group of management or highly compensated employees within the meaning of
ERISA, HNA Holdings, Inc. (formerly Hoechst Celanese Corporation), a predecessor
to the Company, previously adopted this unfunded, non-qualified top hat plan
(within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1)). The
Company has previously amended and restated the Plan, and the effective date of
this most recent amendment and restatement of the Plan is January 1, 2014.
ARTICLE II
DEFINITIONS
Except where otherwise clearly indicated by context, the masculine shall include
the feminine, the singular shall include the plural and vice-versa.
2.1    “Account” shall mean the separate entry maintained in the records of the
Benefits Committee that represents each Participant’s interest in the Plan.
2.2    “Account Balance” shall mean the amount of total benefits in the
Participant’s Account established for the purposes of this Plan.
2.3    “Base Salary” shall mean the Participant’s base salary for a calendar
year, including any base salary deferred by the Participant under any plan
providing for the deferral of compensation that is maintained by the Company or
any of its subsidiaries, whether such plan is qualified under Code Section
401(a) or nonqualified.
2.4    “Beneficiary” shall mean the person, if any, entitled to receive benefits
under the Qualified Savings Plan after the Participant’s death.
2.5    “Benefits Committee” shall mean the persons appointed by the Managers to
supervise the administration of the Plan.
2.6    “Change in Control” shall mean the occurrence of a change in the
ownership, a change in the effective control or a change in the ownership of a
substantial portion of the assets of a corporation, as determined in accordance
with this Section.
For an event described below to constitute a Change in Control with respect to a
Participant, except as otherwise provided in Subsection (b)(2), the applicable
event must relate to the Company or the Participating Company employing the
Participant, as identified by the Benefits Committee in accordance with Treas.
Reg. § 1.409A-3(i)(5)(ii)(A)(2) or such other corporation identified by the
Benefits Committee in accordance with Treas. Reg. § 1.409A-3(i)(5)(ii)(A)(3).
In determining whether an event is considered a change in the ownership, a
change in the effective control or a change in the ownership of a substantial
portion of the assets of a corporation, the following provisions shall apply:

- 1 -

--------------------------------------------------------------------------------




(a)    A “change in the ownership” of the applicable corporation shall occur on
the date on which any one person or more than one person acting as a group
acquires ownership of stock of such corporation that, together with stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation, as determined in
accordance with Treas. Reg. § 1.409A-3(i)(5)(v). If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of such corporation or to have effective control of
such corporation within the meaning of Subsection (b) and such person or group
acquires additional stock of such corporation, the acquisition of additional
stock by such person or group shall not be considered to cause a change in the
ownership of such corporation.
(b)    A “change in the effective control” of the applicable corporation shall
occur on either of the following dates:
(1)    The date on which any one person or more than one person acting as a
group acquires (or has acquired during the 12-month period ending on the date of
the most recent acquisition by such persons) ownership of stock of such
corporation possessing 30% or more of the total voting power of the stock of
such corporation, as determined in accordance with Treas. Reg. §
1.409A-3(i)(5)(vi). If a person or group is considered to possess 30% or more of
the total voting power of the stock of a corporation and such person or group
acquires additional stock of such corporation, the acquisition of additional
stock by such person or group shall not he considered to cause a change in the
effective control of such corporation.
(2)    The date on which a majority of the members of the applicable
corporation’s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of such corporation’s board of directors before the date of the
appointment or election, as determined in accordance with Treas. Reg. §
1.409A-3(i)(5)(vi). In determining whether the event described in the preceding
sentence has occurred, the applicable corporation to which the event must relate
shall only include a corporation identified in accordance with Treas. Reg. §
1.409A-3(i)(5)(ii) for which no other corporation is a majority shareholder.
(c)    A “change in the ownership of a substantial portion of the assets” of the
applicable corporation shall occur on the date on which any one person or more
than one person acting as a group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the corporation immediately before such acquisitions, as determined in
accordance with Treas. Reg. § 1.409A-3(i)(5)(vii). A transfer of assets shall
not be treated as a change in the ownership of a substantial portion of the
assets when such transfer is made to an entity that is controlled by the
shareholders of the transferor corporation, as determined in accordance with
Treas. Reg. § 1.409A-3(i)(5)(vii)(B).
2.7    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
2.8    “Company” shall mean Celanese Americas LLC and its successors.

- 2 -

--------------------------------------------------------------------------------




2.9    “Company Contribution” shall mean the amount contributed by the Company
on behalf of the Participant as described in Section 4.1.
2.10    “Employee” shall mean each individual employed by a Participating
Company who is also a member of a select group of management or highly
compensated employees.
2.11    “Managers” shall mean the managers of the Company.
2.12    “Participant” shall mean each Employee of a Participating Company who
meets the eligibility requirements set forth in Section 3.1.
2.13    “Participating Company” shall mean the Company and each other
organization that is designated by the Benefits Committee to adopt the Plan by
action of its board of directors or other governing body and that does adopt the
Plan.
For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Participating Company” shall mean:
(a)    The entity for which the Participant performs services and with respect
to which the legally binding right to compensation deferred under this Plan
arises; and
(b)    All other entities with which the entity described above would be
aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
To identify the group of entities described in the preceding sentence, the
Benefits Committee shall use an ownership threshold of at least 50% as a
substitute for the 80% minimum ownership threshold that appears in, and
otherwise must be used when applying, the applicable provisions of Code Section
1563 for determining a controlled group of corporations under Code Section
414(b) and Treas. Reg. § 1.414(c)-2 for determining the trades or businesses
that are under common control under Code Section 414(c).
2.14    “Plan” shall mean the Celanese Americas Supplemental Retirement Savings
Plan, as set forth herein and as amended from time to time.
2.15    “Plan Year” shall mean the calendar year (January 1 through December
31).
2.16    “Qualified Savings Plan” shall mean the Celanese Americas Retirement
Savings Plan, as amended from time to time.
2.17    “Separation from Service” shall mean a termination of the services
provided by a Participant to a Participating Company, whether voluntarily or
involuntarily, other than by reason of death or disability, as determined by the
Benefits Committee in accordance with Treas. Reg. § 1.409A-1(h). For a
Participant who provides services to a Participating Company as an Employee, a
Separation from Service shall occur when such Participant has experienced a
termination of employment with such Participating Company. A Participant shall
be considered to have experienced a termination of employment when the facts and
circumstances indicate that the Participant and his Participating Company
reasonably anticipate that either no further services shall be performed for the
Participating Company after a certain date or that the level of

- 3 -

--------------------------------------------------------------------------------




bona fide services the Participant shall perform for the Participating Company
after such date (whether as an Employee or as an independent contractor) shall
permanently decrease to no more than 20% of the average level of bona fide
services performed by such Participant (whether as an Employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Participating Company if the Participant has been providing
services to the Participating Company less than 36 months). If a Participant is
on military leave, sick leave or other bona fide leave of absence, the
employment relationship between the Participant and the Participating Company
shall be treated as continuing intact if the period of such leave does not
exceed six months or, if longer, so long as the Participant retains a right to
reemployment with the Participating Company under an applicable statute or by
contract. If the period of a military leave, sick leave or other bona fide leave
of absence exceeds six months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of the Plan as of
the first day immediately following the end of such six-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant shall return to perform services for the
Participating Company.
Notwithstanding the foregoing provisions, if a Participant provides services for
a Participating Company as both an Employee and as a director, to the extent
permitted by Treas. Reg. § 1.409A-1(h)(5) the services provided by such
Participant as a director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an Employee, and
the services provided by such Participant as an Employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a director.
2.18    “Valuation Date” shall mean every business day on which the New York
Stock Exchange is open.
ARTICLE III
ELIGIBILITY
3.1    Eligible Participants. Any Employee who has been paid a full year Base
Salary in excess of the Code Section 401(a)(17) limit shall be eligible to
participate in the Plan for the Plan Year in which such eligibility requirement
is met.
3.2    Eligibility for Company Contribution. To be eligible for a Company
Contribution for a given Plan Year, a Participant must either be actively
employed with a Participating Company on December 31 of that Plan Year or have
terminated employment due to death during that Plan Year.
ARTICLE IV
SUPPLEMENTAL SAVINGS CONTRIBUTIONS AND EARNINGS
4.1    Amount of Contributions. The amount of Company Contributions made on
behalf of each Participant to his Account under this Plan for each Plan Year
shall be equal to (a) the amount calculated by subtracting the limit on
compensation set forth in Code

- 4 -

--------------------------------------------------------------------------------




Section 401(a)(17) from the Base Salary and multiplying the remainder by 6% plus
(b) an amount equal to the Retirement Contribution that the Participant would
have received under the Qualified Savings Plan for the Plan Year but for the
limitation imposed by Code Section 401(a)(17) minus the Retirement Contribution
that the Participant actually received under the Qualified Savings Plan for such
Plan Year.
4.2    Amount of Interest. Each Participant’s Account shall be adjusted
(increased or decreased) by an earnings adjustment amount on each Valuation
Date. Effective December 31, 2014, the earnings adjustment amount on each
Valuation Date shall be (1) the rate of return since the most recent Valuation
Date for the investment options selected by the Participant from among those
options made available for such purpose by the Company, in accordance with
procedures (including procedures for changing investment elections) established
by the Company from time to time, (2) multiplied by the Participant’s Account
Balance on the most recent Valuation Date. If a Participant does not have a
valid investment election in place, the Participant shall be deemed to have
elected the default investment(s) specified by the Company from time to time.
4.3    Notice. A Participant who is entitled to benefits from this Plan shall
receive a notice describing the amount of the benefits payable to him, as
determined under Section 4.1.
ARTICLE V
BENEFIT PAYMENTS
A lump sum distribution of a Participant’s Account Balance shall be paid to the
Participant on the first regular payroll date of the seventh calendar month
following the date of the Participant’s Separation from Service (unless the
Participant dies prior to such first regular payroll date of the seventh
calendar month, in which case the lump sum shall be paid to the Participant’s
Beneficiary on the first regular payroll date of the calendar month after the
Participant’s death). During that delayed payment period, the Participant’s
Account shall continue to be credited with interest pursuant to Section 4.2.
ARTICLE VI
DEATH BENEFITS
6.1    Amount of Benefits. The amount of the benefits payable from this Plan to
a Beneficiary, if any, shall be the amount in the Participant’s Account
established for the purposes of this Plan. Such amount shall be paid to the
Participant’s Beneficiary in a lump sum on the first regular payroll date of the
calendar month after the Participant’s death.
6.2    Notice. A Beneficiary who is entitled to benefits from this Plan shall
receive a notice setting forth the amount of the benefits payable to him.
ARTICLE VII
FUNDING
7.1    Unfunded Plan. The Plan is, and shall continue to be, an unfunded plan.
The Participating Companies shall not save, set aside or earmark any monies or
other property for the purpose of paying benefits that may later become payable
hereunder to a Participant or his

- 5 -

--------------------------------------------------------------------------------




surviving Spouse or Beneficiary.
7.2    Payment from General Assets. The benefits payable under the Plan shall be
paid from the general assets of the Participating Companies when benefit
payments are due and owing. Nothing contained in this Plan shall constitute a
guarantee by the Participating Companies or by any other entity or person that
the assets of the Participating Companies shall be sufficient to pay benefits
hereunder.
7.3    Interest and Rights. No Participant or Beneficiary shall have any
interest in the assets of the Participating Companies because he is entitled to
receive benefits under this Plan. A Participant or Beneficiary shall have only
the rights of a general unsecured creditor of the Participating Companies with
respect to his benefits.
7.4    Change in Control. On a Change in Control the Company shall, as soon as
practicable but in no event later than the effective date of the Change in
Control, contribute to an irrevocable rabbi trust (the “Trust”) such amount that
is sufficient to fund the Trust for 100% of the accrued benefit liabilities
under the Plan. Notwithstanding the foregoing, no assets shall be transferred to
the Trust for any Participant who is an applicable covered employee (as defined
in Code Section 409A(b)(3)(D)) during (a) any period during which the Celanese
Americas Retirement Pension Plan, the Celanese Americas Pension Plan for
Meredosia Union Employees or any successor plan is in at-risk status (as defined
in Code Section 430(i)), (b) any period the Company or any Participating Company
is a debtor in a case under Title 11 of the United States Code or similar
federal or state law or (c) the 12-month period beginning on the date that is
six months prior to the date of termination of the Celanese Americas Retirement
Pension Plan, the Celanese Americas Pension Plan for Meredosia Union Employees
or any successor plan where, as of the date of such termination, such plan is
not sufficient for benefit liabilities (within the meaning of ERISA Section
4041. In addition, no assets shall be transferred to the Trust if such transfer
would violate any of the restrictions under Code Section 409A(b).
ARTICLE VIII
ADMINISTRATION
8.1    Plan Administrator. The Benefits Committee shall be the administrator of
the Plan and shall control and manage the operation of the Plan.
8.2    Duties and Powers of Benefits Committee.
(a)    The Benefits Committee shall have all powers necessary to administer the
Plan in accordance with its terms and applicable law and shall also have
discretionary authority to determine eligibility for benefits and to construe
the terms of the Plan. Any construction, interpretation or application of the
Plan by the Benefits Committee shall be final, conclusive and binding on all
persons.
(b)    To the extent applicable, the Benefits Committee shall have the same
specific duties and powers with respect to this Plan as it has with respect to
the Qualified Savings Plan. Similarly, the Benefits Committee shall be subject
to the same limits on its responsibilities with respect to this Plan as it is
with respect to the Qualified Savings Plan.

- 6 -

--------------------------------------------------------------------------------




8.3    Claims Procedure.
(a)    In the event that the Benefits Committee denies, in whole or in part, a
claim for benefits by a Participant or his Beneficiary, the Benefits Committee
shall furnish notice of the adverse determination to the claimant setting forth
(1) the specific reasons for the adverse determination, (2) specific reference
to the pertinent Plan provisions on which the adverse determination is based,
(3) a description of any additional information necessary for the claimant to
perfect the claim and an explanation of why such information is necessary and
(4) a description of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse benefit
determination on review.
(b)    The notice described in Subsection (a) shall be forwarded to the claimant
within 90 days of the Benefits Committee’s receipt of the claim. However, in
special circumstances the Benefits Committee may extend the response period for
up to an additional 90 days, in which event it shall notify the claimant in
writing of the extension before the expiration of the initial 90-day period and
shall specify the reasons for the extension.
(c)    Within 60 days of receipt of a notice of an adverse determination, a
claimant or his duly authorized representative may petition the Benefits
Committee in writing for a full and fair review of the adverse determination.
The claimant or his duly authorized representative shall have the opportunity to
review relevant documents and to submit issues and comments in writing to the
Benefits Committee. The Benefits Committee shall review the adverse
determination and shall communicate its decision and the reasons therefor to the
claimant in writing within 60 days of receipt of the petition setting forth (1)
the specific reasons for the adverse determination, (2) specific reference to
the pertinent Plan provisions on which the adverse determination is based, (3) a
statement that the claimant is entitled to receive, on request and free of
charge, reasonable access to and copies of all documents, records and other
information relevant to the claimant’s claim for benefits and (4) a statement
describing any voluntary appeal procedures offered by the Plan and claimant’s
right to obtain information regarding such procedures and a statement of the
claimant’s right to bring an action under ERISA Section 502(a). However, in
special circumstances the Benefits Committee may extend the response period for
up to an additional 60 days, in which event it shall notify the claimant in
writing prior to the commencement of the extension.
(d)    If for any reason the written notice of the adverse benefit determination
described in Subsection (a) is not furnished within 90 days of the Benefits
Committee’s receipt of a claim for benefits, the claim shall be deemed to be
denied. Likewise, if for any reason the written decision on review described in
Subsection (c) is not furnished within the time prescribed, the claim shall be
deemed to be denied on review.
ARTICLE IX
AMENDMENT AND TERMINATION
It is the intention of each Participating Company that this Plan shall be
permanent. However, each Participating Company reserves the right to terminate
its participation in this Plan at any time by action of its board of directors
or other governing body. Furthermore, the Plan may be

- 7 -

--------------------------------------------------------------------------------




amended or terminated at any time by written action of the Managers. The Plan
also may be amended by the Benefits Committee, provided such amendment either
does not increase the cost to the Participating Companies by more than $250,000
annually, as determined by an enrolled actuary selected by the Benefits
Committee, or is required as a result of any business acquisition or divestiture
approved by the Managers.
Each amendment to the Plan shall be in writing and shall be binding on each
Participating Company. No amendment shall have the effect of retroactively
depriving Participants of benefits already accrued under the Plan.
Any amendment or termination of the Plan shall become effective as of the date
designated by the Managers or, if appropriate, the Benefits Committee. In
addition, following a Plan termination, Participants’ Account Balances shall
remain in the Plan and shall not be distributed until such amounts become
eligible for distribution in accordance with the other applicable provisions of
the Plan. Notwithstanding the preceding sentence, to the extent permitted by
Treas. Reg. § 1.409A-3(j)(4)(ix), the Managers may provide that on termination
of the Plan, all Account Balances of the Participants shall be distributed,
subject to and in accordance with any rules established by the Managers deemed
necessary to comply with the applicable requirements and limitations of Treas.
Reg. § 1.409A-3(j)(4)(ix).
Notwithstanding anything herein to the contrary, following the occurrence of a
Change in Control, there shall be no modification to or revocation of the
provisions of Section 7.4 without the written consent of the Managers serving
immediately prior to the Change in Control, except for amendments necessary to
comply with applicable law.
ARTICLE X
MISCELLANEOUS PROVISIONS
10.1    No Employment Rights. Neither the action of the Company in establishing
the Plan, any provisions of the Plan nor any action taken by the Participating
Companies or the Benefits Committee shall be construed as giving to any employee
of a Participating Company the right to be retained in its employ or any right
to payment except to the extent of the benefits to which he may become entitled
under the Plan.
10.2    Loss of Eligibility and Benefits. Notwithstanding a Participant’s
satisfaction of the requirements for participation herein, such Participant may
nevertheless be deemed to be ineligible to participate or to continue to
participate in the Plan and be denied benefits hereunder if, on consideration of
the facts and circumstances and any advice or recommendation of a Participating
Company, the Managers find that such Participant has either before or after a
Separation from Service (a) violated any Participating Company policies or the
policies of any of its subsidiaries or affiliates, (b) directly or indirectly
competed against a Participating Company or any of its subsidiaries or
affiliates (where indirect competition could include, but not be limited to, the
Participant’s having worked for or with others who compete against the
Participating Company or any of its subsidiaries or affiliates or do work that
the Participating Company or any of its subsidiaries or affiliates may otherwise
have had the opportunity to compete for), (c) committed a crime or other
offense, (d) acted in a way considered adverse to a Participating Company or any
of its subsidiaries or affiliates or (e) has taken an action or

- 8 -

--------------------------------------------------------------------------------




has omitted to act in such a way that is considered contrary to a Participating
Company’s interests or the interests of any of its subsidiaries or affiliates.
10.3    Governing Law. Except to the extent preempted by federal law, the Plan
shall be construed in accordance with the laws of the State of Texas without
regard to conflict of law rules, and all disputes and controversies arising out
of, concerning or in any way relating to the Plan, including but not limited to
eligibility, benefit claims, administration and the amendment or termination of
all or any portion of the Plan, shall be subject to the exclusive venue and
jurisdiction of the federal courts located in the Dallas Division of the
Northern District of Texas.
10.4    Severability of Provisions. If any provision of this Plan is determined
to be void by any court of competent jurisdiction, the Plan shall continue to
operate and, for the purposes of the jurisdiction of that court only, shall be
deemed not to include the provisions determined to be void.
10.5    Mailing Address. Benefit payments and notifications hereunder shall be
deemed made when mailed to the last address furnished to the Benefits Committee.
10.6    Spendthrift Clause. No benefit payable at any time under this Plan and
no interest or expectancy herein shall be anticipated, assigned or alienated by
any Participant, surviving Spouse or Beneficiary or subject to attachment,
garnishment, levy, execution or other legal or equitable process. Any attempt to
alienate or assign a benefit hereunder, whether currently or hereafter payable,
shall be void. No benefit shall in any manner be liable for or subject to the
debts or liability of any Participant, surviving Spouse or Beneficiary. If any
Participant, surviving Spouse or Beneficiary attempts to or does alienate or
assign his benefit under the Plan or any part thereof or if by reason of his
bankruptcy or other event happening at any time such benefit would devolve on
anyone else or would not be enjoyed by him, the Benefits Committee may terminate
payment of such benefit and hold or apply it for the benefit of the Participant,
surviving Spouse or Beneficiary.
10.7    Incapacity. If the Benefits Committee deems any individual who is
entitled to receive payments hereunder to be incapable of receiving or
disbursing the same by reason of illness, infirmity or incapacity of any kind,
such payments shall be applied directly for the comfort, support and maintenance
of the individual or shall be paid to any responsible person caring for the
individual who is determined by the Benefits Committee to be qualified to
receive and disburse such payments for the individual’s benefit. The receipt of
such person shall be a complete acquittance for the payment of the benefit.
Payments pursuant to this Section shall be complete discharge to the extent
thereof of any and all liability of the Participating Companies and the Benefits
Committee.
10.8    Tax Withholding. The Benefits Committee shall have the right to withhold
from benefit payments any and all local, state and federal taxes that may be
withheld in accordance with applicable law. In addition, a Participant’s
Participating Company shall withhold from the Participant’s Base Salary the
Participant’s share of Federal Insurance Contributions Act (FICA) taxes and
other employment taxes that are owed on Company Contributions credited to the
Participant’s Account. If necessary, a Participating Company may instruct the
Benefits Committee to pay all or any portion of such FICA taxes (and income
taxes that are required to be

- 9 -

--------------------------------------------------------------------------------




withheld on such FICA tax payment) from the Participant’s Account in accordance
with the requirements of Treas. Reg. § 1.409A-3(j)(4)(vi) and the Participant’s
Account Balance shall be reduced by such payment.
10.9    Distribution Delays. A payment under the Plan shall be made on the date
specified in the Plan or as soon as administratively practicable thereafter.
However, if for administrative or any other reasons there is a delay in the
payment beyond the date specified in the Plan, the payment shall not be delayed
beyond the last day permitted under Treas. Reg. § 1.409A-3(d) for treating a
delayed payment as having been made on the applicable specified payment date.
10.10    Compliance with Code Section 409A. It is intended that this Plan comply
with the provisions of Code Section 409A. This Plan shall be administered in a
manner consistent with this intent, and any provision that would cause the Plan
to fail to satisfy Code Section 409A shall have no force and effect until
amended to comply with Code Section 409A (which amendment may be retroactive to
the extent permitted by Code Section 409A and may be made by the Company without
the consent of the affected Participants).
Notwithstanding anything herein to the contrary, in the event that all or any
portion of a Participant’s benefit under this Plan is includible in the
Participant’s income as a result of a failure to comply with the requirements of
Code Section 409A, the Managers may direct the Plan to pay to the Participant
during the Plan Year in which such failure is identified a lump sum payment from
the Participant’s Account equal to the amount that is required to be included in
the Participant’s income as a result of such failure. The Participant’s Account
Balance shall be reduced by the amount of such payment.

- 10 -

--------------------------------------------------------------------------------




Executed this 7th day of February, 2014.


 
 
CELANESE BENEFITS COMMITTEE
 
 
 
 
 
 
 
/s/ JIM COPPENS
 
 
 
Jim Coppens
 
 
 
 
 
 
 
/s/ JAN DEAN
 
 
 
Jan Dean
 
 
 
 
 
 
 
/s/ CHRIS JENSEN
 
 
 
Chris Jensen
 




- 11 -